i          i       i                                                                 i   i   i




                                  MEMORANDUM OPINION

                                          No. 04-09-00359-CR

                                       Francisco HERNANDEZ,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                       From the 379th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2007-CR-0548
                                Honorable Ron Rangel, Judge Presiding



PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: October 21, 2009

DISMISSED

           On October 8, 2009, appellant filed a motion to dismiss. The motion is GRANTED, and

the appeal is dismissed. See TEX . R. APP . P. 42.2(a).

                                                        PER CURIAM

DO NOT PUBLISH